UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WONGAB CORPORATION, a Korean corporation,

                           Plaintiff,

                        - against -

URBAN OUTFITTERS, INC., a Pennsylvania corporation;
4.COLLECTIVE, LLC, a New York limited liability
company; TIBI, LLC, a Delaware limited liability
company; and DOES 1-10,
                          Defendants.


4.COLLECTIVE, LLC, a New York limited liability               Case No. 1:19-cv-1660 (ALC-OTW)
company; and TIBI, LLC, a Delaware limited liability
company,                                                       STIPULATED PROTECTIVE ORDER
                          Third-Party Plaintiffs,

                        - against -

TOPOSILKS CO., LTD,
                           Third-Party Defendant.

TOPOSILKS CO., LTD,
                           Fourth-Party Plaintiff,

                        - against -

DONGBUTEX; and JONG-HEE KIM d/b/a DONGBUTEX,

                           Fourth-Party Defendants.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby:


Wongab Corporation v. Urban Outfitters, Inc., et al., 19-cv-1660 (ALC-OTW)                  Page 1
Stipulated Protective Order
      ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.     Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as
confidential will be stamped “CONFIDENTIAL.”

       2.      The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with this action.

        3.      In the event a party challenges another party's designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
the challenging party may seek resolution by the Court. Nothing in this Stipulated Protective
Order constitutes an admission by any party that Confidential Information disclosed in this case
is relevant or admissible. Each party reserves the right to object to the use or admissibility of the
Confidential Information.

       4.    The parties should meet and confer if any production requires a designation of
“For Attorneys’ Eyes Only” or “For Experts’ Eyes Only.” All other documents designated as
“CONFIDENTIAL” shall not be disclosed to any person, except:

                a.     The requesting party and counsel, including in-house counsel;

                 b.    Employees of such counsel assigned to and necessary to assist in the
        litigation;

               c.      Consultants or experts assisting in the prosecution or defense of the
        matter, to the extent deemed necessary by counsel; and

               d.      The Court (including the mediator, or other person having access to any
        Confidential Information by virtue of his or her position with the Court).

        5.      Before disclosing or displaying the Confidential Information to any person, counsel
must:

             a.        Inform the person of the confidential nature of the information or
        documents;

               b.      Inform the person that this Court has enjoined the use of the information
        or documents by him/her for any purpose other than this litigation and has enjoined the
        disclosure of the information or documents to any other person; and

Wongab Corporation v. Urban Outfitters, Inc., et al., 19-cv-1660 (ALC-OTW)                    Page 2
Stipulated Protective Order
               c.     Require each such person to sign an agreement to be bound by this Order
       in the form attached hereto.

       6.     The disclosure of a document or information without designating it as
“confidential” shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and
Order.

       7.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential.

        8.      Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
privileged communications shall not constitute a waiver of the privilege in this matter provided
the parties follow the steps set forth in Rule 502.

        9.     Notwithstanding the designation of information as “confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures with respect to filing under seal.

        10.     At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer
subject to further appeal) returned to the producing party or certified as destroyed, except that
the parties' counsel shall be permitted to retain their working files on the condition that those
files will remain protected.




Wongab Corporation v. Urban Outfitters, Inc., et al., 19-cv-1660 (ALC-OTW)                  Page 3
Stipulated Protective Order
SO STIPULATED AND AGREED:

GORDON E. R. TROY, PC                                 DONIGER / BURROUGHS

By: _/s/ Gordon E. R. Troy_                           By: _/s/ Scott Alan Burroughs_____
    Gordon E. R. Troy, Esq.                               Scott Alan Burroughs, Esq.
    5203 Shelburne Road                                   NY SBN 5647193
    Shelburne, VT 05482                                   603 Rose Avenue
    (802) 881-0640 Phone                                  Venice, CA 90201
    (646) 588-1962 Fax                                    231 Norman Ave., Suite 413
    gtroy@webtm.com Email                                 Brooklyn, NY 11222
                                                          (310) 590-1820
   Attorneys for Defendants and                           scott@donigerlawfirm.com Email
   Third-Party Plaintiffs 4.Collective, LLC,
   Tibi, LLC and Urban Outfitters, Inc.                  Attorneys for Plaintiff Wongab Corp.
   Dated: March 9, 2020                                  Dated: March 11, 2020

YOON LLP

By: _/s/ Charles Yoon________
    Charles Yoon, Esq.
    11 East 44th Street, Suite 1001
    New York, New York 10017
    (212) 584-0058 Phone
    cyoon@yoonllp.com Email
    Attorneys for Third-Party Defendant
    and Fourth Party Plaintiff, Toposilks Co., Ltd.

   Dated: March 11, 2020


SO ORDERED.


                                                      ________________________________
                                                      Ona T. Wang
                                                      United States Magistrate Judge

Dated:   New York New York
         March 13
               __, 2020



Wongab Corporation v. Urban Outfitters, Inc., et al., 19-cv-1660 (ALC-OTW)                      Page 4
Stipulated Protective Order
                                             Agreement

       I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than
this litigation.

Dated: _______

                                                      _______________________________

Signed in the presence of:



_________________________________
(Attorney)




Wongab Corporation v. Urban Outfitters, Inc., et al., 19-cv-1660 (ALC-OTW)                 Page 5
Stipulated Protective Order
